DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed November 13, 2020 has been considered. 
Claims 1, 7, 8, 10-12, 15-19, 22-24, 31-32, 34, and 48 are pending.
Claims 2-6, 9, 13-14, 20-21, 25-30, 33, 35-47, and 49-50 are cancelled.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1, 7, 8, 10-12, 15-19, 22-24, and 48, drawn to a chemical compound and a pharmaceutical composition using the compound of Formula I, classified in C07D 489/02. 
Group II, claims 31-32 and 34, drawn to a method of treating, alleviating, or preventing pain,  constipation, diarrhea, pruritis, an addictive disorder, withdrawal from alcohol addiction, or withdrawal from drug addiction in a patient using the chemical compound of Formula I, classified in A61K 31/485.
Inventions I-II are related as product claims.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)).  In the instant case, the product as claimed can be used in a materially different process of using that product.  For instance, see the claim 31.
This application contains claims directed to the following patentably distinct species of the claimed invention: See the chemical compounds according to Reference 8, cited by Applicants. 
The ring system and radicals within the definition of X, R1, and R2 are diverse in scope.  A prior art reference, which anticipates one member such as hydrogen under 35 U.S.C. 102, would not render obvious another member such as hydroxy under 35 U.S.C. 103.   Accordingly, the ring systems and the radicals are independent and patentably distinct.
Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  If Group II is preferred, a single disclosed disease state and a single disclosed species should be elected.   Currently, claims1, 7, 8, 10-12, 15-19, 22, 24, 31-32, 34, and 48 are generic.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
During a telephone conversation with Ms. Weiying Yang on July 21, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 7, 8, 10, 11, 13, 15-18, 21-24, and 48.  At page 11, Table 1, Applicants have elected Compound No. 5 as the preferred species.  The compound is depicted as follows:

    PNG
    media_image1.png
    179
    245
    media_image1.png
    Greyscale
.    
Applicant in replying to this Office action must make affirmation of this election.  Claims 31-32 and 34 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Rejoinder of the method claims will be addressed upon allowance of claimed subject matter.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 15 and 18-19 refer to the compound of formula (II). Formula (II) does not appear in claim 1.  Is the compound of formula (I) intended? Correction is appreciated.
Claim 16 should end with a period.  Correction is appreciated.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10-12, 15-19, 22-23, and 48 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Alkermes, INC. [WO 2012/138888 (Reference N, cited by the Examiner)].       
            The instantly claimed compounds are disclosed.  At page 39, Process 16 and 18, see the compounds.  The compounds are reproduced below: 

    PNG
    media_image2.png
    745
    487
    media_image2.png
    Greyscale
 and      
    PNG
    media_image3.png
    564
    520
    media_image3.png
    Greyscale

                                                                                                                                     .

	The claims are fully met when R1 is alkyl or (cycloalkyl)alkyl; R2 is NH2; R3 is H; X is CH2; and n is 1. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 10-12, 15-19, 22-24, and 48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhang et al (Reference 8, cited by the Applicants).
           The instantly claimed compounds are disclosed.  At page 169, Table 1, see compound 26.  The compounds are in the presence of receptor- specific radioligands. At page 170, Table 2, see compounds 46, 47, and 48.   The compounds are reproduced below: 

    PNG
    media_image4.png
    194
    277
    media_image4.png
    Greyscale
 , 
    PNG
    media_image5.png
    146
    249
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    146
    249
    media_image6.png
    Greyscale
.
	
	The claims are fully met when R1 is alkyl or (cycloalkyl)alkyl; R2 is NH2; R3 is H; X is CH2; and n is 1. 
The Information Disclosure Statement filed August 5, 2020 has been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                            	
                                                                                      /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
07.28.2022